DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement filed 12/07/20 has been fully considered. 

Status of the Claims

Two claims sets have been filed: one filed 09/30/20 and the other 11/25/20. The preliminary amendment filed 11/25/20 will be considered for examination. Claims 1-2, 5-19, and 25-26 are examined on their merits herein. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10-16, 19, and 25-26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 refers back to a canceled claim instead of another dependent or independent claim. For the purposes of examination, claim 6 is viewed to depend on claim 5. 
Claim 10 embodiment (iii) indicates that the presence of immune cells (NK, MDSC, CD4+, and CD3+ and/or CD8+) above a threshold and/or levels of markers (PD-L1, PD-L2, granzyme A and/or perforin mRNA or protein) above a threshold indicates a high likelihood of response to checkpoint inhibitors. The claim further recites that the levels or presence of these claim markers above a reference level indicates the absence of immune infiltration and a low likelihood of a response to checkpoint inhibitors. The basis of the claim found, in the specification pg 3 lines 20-32, also states that the marker levels above a reference level correlated with high and low likelihood of response. It is unclear for one having ordinary skill in the art how detection of a marker level “above” a reference level can have both high and low likelihood of response to checkpoint inhibitors. Claims 11-16 depend on claim 10 and are included in the rejection. 
Claim 19 recites “an antibody, preferably selected from the group consisting of….” The term “preferably” renders the claim indefinite as it is not certain whether the species is supposed to be one of the listed embodiments or another unlisted embodiment. 
Claim 25 recites the limitation "and/or where the BRAF inhibitor…" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 does not discuss an embodiment wherein the therapy includes a BRAF inhibitor.
Claim 26 recites “an antibody, preferably selected from the group consisting of anti-CD137….” The term “preferably” renders the claim indefinite as it is not certain whether the species is supposed to be one of the listed embodiments or another unlisted embodiment. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5, 7-13, 15-16, and 18- 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception with elements that do not add sufficiently more to the claim to overcome the rejection.
	The analysis of claims under 35 U.S.C. §101 can be found in MPEP 2106. 
Step 1: Are the claims, directed to a process, machine, manufacture or a composition of matter?
	Yes. Claim 1 is directed to a method for determining whether a subject…is likely to benefit from treatment…. 
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature or a natural phenomenon? 
	The method steps of claim 1 are obtaining a sample of cancer cells, evaluating the presence and or/level of CD200 in the sample, comparing the presence and/or level of CD200 with a reference, and selecting and administering a therapy if the marker is at certain levels. Individually, two steps recite a judicial exception (JE). The steps of comparing the presence of the bio marker (CD200) and the step of evaluating the presence of the marker both recite mental processes. Additionally, claim 10 recites diagnostic steps of “detecting” a marker and correlating the marker with a patient’s response to treatment. The correlation is a JE direct to a natural phenomenon. 
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
	Claim 1 recites the administration method step that is determined based on the levels of marker found in the samples from patients. This variation is important as there are situations in the practice of the inventive method where no administration of the treatment is conducted wherein the CD200 level is above a reference value.  The “administration of a checkpoint inhibitor” is a practical application of the diagnostic method recited in claim 1. Without the administering method step the claim has no practical application of the JE.  Claim 1 only has practical application (administration of a checkpoint inhibitor) for some of the patient population. Claims 2, 5, 7-13, 15-16, 18, and 19 are similarly rejected as they are drawn to the same population of patients that receive no treatment following the diagnostic steps of claim 1. It is noted that claims 5, 11, 13 and 15 recite limitations to “selecting a treatment” and the claimed population do not actively receive treatment. 
Step 2B: Does the claim amount to significantly more than the judicial exception? (Well-understood, Routine, Conventional Activity)
	The additional elements of the claim are obtaining a sample, evaluating a marker presence (assaying), and administering a therapy are not judicial exceptions. To determine if these steps are well-understood, routine and conventional, consideration of evidence in the prior art will be relied upon to determine what a person having ordinary skill in the art would understand before the time of filing. 
	 Coles et al. The immunosuppressive ligands PD-L1 and CD200 are linked in AML T-cell immunosuppression: identification of a new immunotherapeutic synapse. Leukemia (2015) 29, 1952–1954 herein referred to as Coles teaches an investigation into CD200 and PD-L1 co-expression in AML blasts. (See pg 1939 left col. 3rd parag.). Coles took gene expression data from 158 AML diagnostic samples and stratified into CD200Hi and CD200lo based on upper and lower quartiles of expression. (See pg 1939 left col. 3rd parag.). Coles teaches that stimulation of the CD200:CD200R immune-axis augments the frequency of PD-1+ CD8+ T cells and that these in turn engage with PD-L1 on AML blasts, exacerbating immunosuppressive effects. (See pg 1954 left col. last parag.). Coles teaches that, given the recent progress in PD-1 targeted immunotherapy (for example Nivolumab and Pembrolizumab) and also Samalizumab for CD200:CD200R blockade, a proposed novel CD200/PD-1 immunotherapeutic synapse in AML which should be targeted by combining CD:CD200R and PD-L1: PD-1 blockade for future immunotherapy of AML. Coles teaches the analysis of the AML PD-1+ CD8+ cell population in a subject in Fig2A and teaches the assessment of CD200 and PD-L1 coexpression on AML patient blast in Figures 1A and 1B. 
	Obtaining a sample comprising cancer cells from a subject, evaluating the presence and/or level of CD200 in the sample and comparing the presence and/or level of CD200 with a reference level, and selecting and administering a treatment comprising a checkpoint inhibitor to a subject is well known in the art. Coles teaches assaying 158 AML diagnostic samples, creating a reference level using values based on upper and lower quartiles of expression, stratifying patient populations off of these reference levels, and that administering a PD-1 targeted immunotherapy has had promising clinical outcomes. Thus, these steps are viewed to be well-known, routine and conventional in the field of cancer therapy.  In view of the above analysis, the methods are found in the prior art to be well-understood, routine, conventional activity. Thus, claim 1 is not patent-eligible subject matter according to 35 U.S.C. §101. 
Claims 6 and 14 have limitations that amount to actively administering drugs to the patient population that have CD200 hi levels. Thus, claims 6 and 14 are viewed to be patent eligible subject matter. 
Claim 2 further limits claim 1 in that the sample must comprise cells from a specific biopsy. This limitation does not amount to significantly more as it is extra solution activity of obtaining a sample for diagnosis, which is merely data gathering. Thus, this claim is rejected under 35 U.S.C. § 101 as not being patent eligible subject matter. 
Claim 5 and dependent claim 18 have the limitation of selecting a treatment for the CD200 hi population. This limitation does not amount to significantly more because “selecting” is viewed to be merely a recitation of a judicial exception. Thus, claims 5 and 18 are rejected under 35 U.S.C § 101 as not being patent eligible subject matter. 
Claim 7 further limits the “evaluating” method step from claim 1. This limitation does not amount to significantly more as it is extra solution activity of running a common assay of measuring mRNA levels, which is merely data gathering. See Coles above.  Thus, claim 7 is rejected under 35 U.S.C. § 101 as not being patent eligible subject matter. 
Claims 8-9 further limit the type of cancer the patient has. These limitations do not amount to significantly more as it merely is a species the claimed population and does not alleviate the described deficiencies of claim 1. Thus, claims 8-9 are rejected under 35 U.S.C. § 101 as not being patent eligible subject matter. 
Claim 10 adds extra diagnostic steps to independent claim 1. As shown in Coles above measuring the presence of PD-L1 and CD8+ immune cells are known in the art. Thus, claim 10 is rejected under 35 U.S.C. § 101 as not being patent eligible subject matter. 
Claim 11 is a method of “selecting a treatment”. Claim 11 does not amount to significantly more because “selecting” is viewed to be merely a recitation of a judicial exception and does not offer a practical application to claim 1. Thus, claim 11 is rejected under 35 U.S.C. § 101 as not being patent eligible subject matter. 
Claim 12 recites the limitation to administering a treatment to patient population with low CD200 expression with immune cells above a threshold and marker level above a reference level. Claim 12 merely treats a species of claim 1 and does not treat the entirety of the patient population. Thus, claim 12 is rejected under 35 U.S.C. § 101 as not being patent eligible subject matter. 
Claims 13 and 15-16 recite a method of “selecting a treatment”. Claims 13 and 15-16 do not amount to significantly more because “selecting” is viewed to be merely a recitation of a judicial exception and does not offer a practical application to claim 1. Thus, claims 13 and 15-16 are rejected under 35 U.S.C § 101 as not being patent eligible subject matter. 
Claim 19 recites the same limitations of claim 1 except that the immune checkpoint inhibitor is a species of the genus of immune checkpoint inhibitors such as an anti-PD1 antibody. Claim 19 does not treat the entirety of the patient population and has the same problems associated with it as claim 1. Thus, claim 19 is rejected under 35 U.S.C. § 101 as not being patent eligible subject matter. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17 and 25-26 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Sanlorenzo et al. Synergy of molecular targeted approaches and immunotherapy in melanoma: preclinical basis and clinical perspectives. Expert Opin. Biol. Ther. (2015) 15(10):1491-1500 herein referred to as Sanlorenzo as evidenced by Kwok et al. Pembrolizumab (Keytruda). HUMAN VACCINES & IMMUNOTHERAPEUTICS 2016, VOL. 12, NO. 11, 2777–2789 herein referred to as Kwok.
Sanlorenzo teaches a review of targeted therapy and immunotherapies strategies used for metastatic melanoma. (See abstract). The review specifically focuses on BRAF and MEK inhibitors such as vemurafenib and dabrafenib (BRAF inhibitors) and trametinib (MEK inhibitor). (See abstract and “introduction” 3rd parag.). Sanlorenzo teaches the mechanism of BRAF and MEK inhibition also results in reduced expression of CD200 mRNA in melanoma cells. (See “2. Effects of BRAFi and MEKi on melanoma cells” pg 1492 2nd col. 2nd parag.). Sanlorenzo teaches that CD200 is highly expressed on melanoma cells and that it mediates an inhibitory signal interacting with its receptor on macrophages and dendritic cells (DCs). (See “2. Effects of BRAFi and MEKi on melanoma cells” pg 1492 2nd col. 2nd parag.). Sanlorenzo teaches that reduction in CD200 levels in melanoma cells, prevent the inhibitory effect on DCs and therefore restore the ability of DCs to activate T-cells. Sanlorenzo also teaches that BRAFi can be combined with immune checkpoint modulators. (See “4.4 BRAFi combined with immune checkpoint modulators”). Sanlorenzo teaches a table of clinical trials that feature combinations checkpoints inhibitors like Pembrolizumab, Nivolumab, and Ipilimumab in combination with trametinib (MEKi) and/or dabrafenib (BRAFi). (See NCT02130466).  In NCT02130466, pembrolizumab is used with a MEKi and a BRAFi. Pembrolizumab is taught by Kwok to be an anti-PD-1 antibody (Kwok abstract). 
As discussed above, Sanlorenzo teaches the use of trametinib together with pembrolizumab in NCT02130466, as taught in table 1 of Sanlorenzo. This teaching anticipates claim 17. NCT02130466 teaches that Pembrolizumab (immune checkpoint inhibitor) can be administered with trametinib (MEKi) and/or dabrafenib (BRAFi). (Claims 25, and 26). Kwok teaches that Pembrolizumab is known in the art as an anti-PD-1 antibody. (See Kwok abstract). 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. The immunosuppressive ligands PD-L1 and CD200 are linked in AML T-cell immunosuppression: identification of a new immunotherapeutic synapse. Leukemia (2015) 29, 1952–1954 herein referred to as Coles in view of Sanlorenzo et al. Synergy of molecular targeted approaches and immunotherapy in melanoma: preclinical basis and clinical perspectives. Expert Opin. Biol. Ther. (2015) 15(10):1491-1500 herein referred to as Sanlorenzo as evidenced by Dang et al., 2016, Pembrolizumab for the treatment of PD-L1 positive advanced or metastatic non-small cell lung cancer, Expert. Rev. Anticancer Ther. 16: 13-20 herein referred to as Dang.
Coles teaches that immunosuppressive ligands PD-L1 and CD200 are linked in AML T-cell immunosuppression. (See title). Coles teaches that long-term remission in acute myeloid leukemia (AML) is generally not durable only being achieved in <50% of patients. (See Coles pg 1952 left col. 1st sentence). Coles teaches there is a need to establish new treatments to prevent relapse. (See Coles pg 1952 left col. 2nd sentence). Coles teaches that a promising approach is to augment the anti-tumor immune response in these patients; however, it is well established that overexpression of immunosuppressive molecules such as CD200 on the surface of AML cells directly suppresses the antitumor response. (See Coles pg 1952 left col. 3rd sentence). Coles teaches blocking CD200:CD200R, only partially restores T-cell activity, suggesting that alternative immunosuppressive mechanisms need to be explored if the antitumor response in AML is to be optimally exploited. (See Coles pg 1952 left col. 4th sentence). Coles teaches that promising clinical outcomes using humanized antibodies targeting PD-1 have been reported for melanoma and non-small cell lung cancer and that PD-1 therapy is indicated to work well against PD-L1 immune suppression in AML. (See pg 1952 left col. 2nd parag.). Coles teaches an investigation as to whether CD200 and PD-L1 were co-expressed in AML blast. (See pg 1952 left col. 3rd parag.). Coles teaches that gene expression data from 158 AML diagnostic samples were analyzed and stratified into CD200hi and CD200lo based on upper and lower quartiles of expression. (See pg 1952 left col. 3rd parag.). Coles teaches that immunosuppressive ligands CD200 and PD-L1 are co-expressed on patient AML blast cells, indicating that CD200 and PD-L1 could cooperate in AML cell mediated immunosuppression. (See pg 1952 left col. 3rd parag.). Coles teaches that to investigate whether the stimulation of the CD200:CD200R immune-axis has the capacity to induce PD-1 expression on target CD8+ T cells, a coculture, in which a CD8+ T cell clones (7E7) was incubated with CD200+ or CD200- K562 cells, was assayed. (See last parag. of pg 1952 bridging pg 1953). Coles teaches that the expression of PD-1 was significantly increased by 1.5-fold in T cell populations cocultured with CD200+ cells compared with T cells co-cultured with CD200- cells. (See last parag. of pg 1952 bridging pg 1953). To verify these data, Coles added a CD200 blocking antibody to the CD200+ cell/T cell co-culture which resulted in the significant reduction in the frequency of PD-1+ T cells in the presence of the CD200 blocking antibody. (See Fig 2c and pg 1954 left col. lines 1-7). Coles teaches that these findings illustrate that CD200:CD200R interaction has the capacity to increase the frequency of PD-1+ CD8+ cells. (See Fig 2c and pg 1954 left col. lines 1-7). Coles proposes that the stimulation of the CD200:CD200R immune axis augments the frequency of PD-1+ CD8+ T cells and that these in turn engage with PD-L1 on AML blast which exacerbates the immunosuppressive effects. (See pg 1954 left col. last parag.). Coles teaches that given the recent progress in PD-1 targeted immunotherapy (for example Nivolumab and Pembrolizumab) and also Samalizumab for CD200:CD200R blockade, a novel CD200/PD-L1 immunotherapeutic synapse in AML should be targeted by combining CD200:CD200R and PD-L1: PD-1 blockade for future immunotherapy of AML. (See pg 1954 left col. last parag.).
While Coles teaches that the PD-1/CD200 immune synapse is a beneficial therapeutic target, Coles is silent to the use of MEK/BRAF inhibitors in therapy. 
Sanlorenzo teaches a review of the synergy of molecular targeted approaches and immunotherapy in melanoma. (See title). Sanlorenzo teaches that BRAF and MEK inhibitors effectively block the hyperactivation of the MAPK pathway in BRAF mutant melanomas and also have several other effects on melanoma and immune response. (See abstract “introduction”). Sanlorenzo teaches that BRAF and MEK inhibition results in the reduced expression of CD200 mRNA melanoma cells and that this reduction in CD200 levels, prevent the inhibitory effect on DCs and therefore restore the ability of DCs to activate T cells. (Sanlorenzo, page 1492, 2nd col., 3rd parag.).
Given the prior art, it would be obvious for one having ordinary skill in the art before the filing date to perform a diagnostic assay comprising obtaining cancer cells from a subject, evaluating the presence and or levels of CD200 and comparing the results with a reference level of CD200. It would further be obvious to select and administer an immune checkpoint inhibitor and/or a BRAF/MEK inhibitor depending on the CD200 levels observed. One would be motivated to do so because Coles teaches that CD200 in combination with PD-L1 is a novel immunotherapeutic synapse in AML which should be targeted by combining CD200:CD200R blockade and PD-L1:PD-1 blockade for future immunotherapy of AML. Sanlorenzo teaches that BRAF and MEK inhibitors reduce expression of CD200 mRNA when used in melanoma and can restore the ability of DCs to activate T cells. 
Regarding claim 1, wherein the CD200 level is low, and claims 11 and 12, wherein the CD200 level is low and the PD-L1 level is high, these claims treat a patient population with an immune checkpoint inhibitor. It is noted that claim 1 recites “comprises” and does not exclude a patient population that expresses PD-L1. Claims 11 and 12 are species of the claim. While PD-L1 is not assayed in claim 1, it is known in Coles that PD-L1 is immunosuppressive and is of interest in cancer therapy. Coles teaches in FIG 2e the amount of immune activity observed with different populations of CD8+ cells. TNFα is used to determine the immune activity or lack thereof as TNF α causes T-cell activation. (See FIG 2e caption and pg 1954 left col. 2nd parag). Coles teaches that 4 distinct populations were tested in FIG2e for TNFα: CD200loPD-L1-, CD200hiPD-L1-, CD200hiPD-L1+, and CD200loPD-L1-. The highest amount of TNFα was produced by the CD200loPD-L1- population while the lowest amount of TNFα was produced by CD200hiPD-L1+ populations. Figure 2e is provided below for further analysis. 

    PNG
    media_image1.png
    607
    300
    media_image1.png
    Greyscale

The expression of either CD200 or PD-L1 resulted in cell populations  that had significantly lower TNFα production. Within the limitations of claim 1, wherein CD200 expression is low, immune suppression is expected to occur from other possible ligands like PD-L1 expression regardless of rather or not the status of these ligands are known. Coles teaches that PD-1/PD-L1 axis inhibition can be used to activate PD-1+ T cells and alleviate the immunological suppression associated with PD-1 and its ligand PD-L1 (See pg 1952 left col. 2nd parag. and pg 1954 left col. last parag.). The result, as taught by Coles, could potentially alleviate the immunosuppression in populations with low CD200 and high PD-L1 expression. Coles specifically mentions that Pembrolizumab can be used in PD-1 targeted immunotherapy. (See Coles pg 1954 left col. last parag.). Dang teaches that pembrolizumab is an exemplary immune checkpoint inhibitor (See Dang abstract). 
Regarding claim 2, Sanlorenzo teaches that tumor biopsies are conducted to determine marker expression and immune cell levels. (See pg 1492 right col. last 2 paragraphs, pg 1494 right col. last parag. before “Peripheral blood cells”). 
Regarding claim 5, the claim limitations recite a treatment selection for a subject that has CD200hi expression. The claim limitations are silence to the status of PD-1 expression. Sanlorenzo teaches that BRAFi and MEKi (BRAF and MEK inhibitors) reduce CD200 levels in melanoma cells and prevent the inhibitory effect on DCs and therefore restore the ability of DCs to activate T cells (Sanlorenzo, page 1492, 2nd col., 3rd parag.). It would have been obvious for an artisan to substitute the CD200 antibody, Samalizumab, taught by Coles with a BRAFi or a MEKi as Coles and Sanlorenzo both teach that Samalizumab and BRAFi and/or MEKi reduce expression/activity of CD200 and result in increased T cell activity.
Regarding claim 6, the claim limitations recite a treatment for a subject that has CD200hi expression. The claim limitations are silence to the status of PD-1 expression. The recited method of treating a cancer with a MEKi, BRAFi, and PD-1 axis inhibitor would be obvious. Coles teaches that a novel CD200/PD-L1 immunotherapeutic synapse in AML which should be targeted by combining CD200:CD200R and PD-L1: PD-1 blockade for future immunotherapy of AML. (See last sentence of article). Sanlorenzo teaches that both BRAF and MEK inhibition also resulted in blockade of CD200 in melanoma. (See pg 1492 right col. lines 6-14). 
Regarding claim 7, Coles teaches that CD200 mRNA was measured. (See Fig 1). 
Regarding claims 8 and 9, Sanlorenzo teaches detection of CD200 in melanoma. (Sanlorenzo, page 1492, 2nd col., 3rd parag.). It is noted that one would substitute AML, as in the case of Cole’s study, with that of melanoma because Sanlorenzo teaches that in melanoma MAPK inhibitors are have several effects beyond the direct inhibition of the MAPK pathway such as reducing the expression of CD200 , preventing the inhibitory effect on DCs and therefore restoring the ability of DCs to activate T cells. (See “Article Highlights” in San Lorenzo and pg 1492 right col. 3rd parag.). 
Regarding claims 10, Coles teach that PD-L1 was detected. (Coles Fig 2). 
Regarding claims 13-14, Coles teaches that in cases wherein CD200 is high and PD-L1 is high, blockade of both the CD200:CD200R and PD-1:PD-L1 should be targeted. (See last parag. Left col. pg 1954). Coles teaches PD-1 targeted immunotherapy, like Nivolumab or Pembrolizumab, can be used with Samalizumab (anti-CD200 antibody). As discussed above Sanlorenzo teaches BRAF and MEK inhibitors reduce the activity of CD200R. It would be obvious to substitute one agent that reduces CD200 activity for another. 
Regarding claim 18, Sanlorenzo teaches vemurafenib and dabrafenib as BRAFi and trametinib as a MEKi. (See “1. Introduction” 3rd parag.)
Regarding claim 19, Coles teaches Nivolumab and Pembrolizumab which are anti-PD-1 therapies. (See last parag. Left col. pg 1954). Dang teaches that Pembrolizumab is an anti-PD-1 antibody that is an immune checkpoint inhibitor. (See Dang abstract).

Conclusion

None of the claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647